Citation Nr: 1749970	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected type II diabetes.

2.  Entitlement to service connection for loss of teeth, including as secondary to type II diabetes, for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran has not requested a hearing in this case.

The Veteran's claim of entitlement to service connection for loss of teeth, which is considered a dental disability, raises both the issue of service connection for compensation purposes and service connection for treatment purposes.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).  A claim of entitlement to service-connection for a dental disability for treatment purposes only is separate and distinct from a claim of entitlement to service-connection for a dental disability for compensation purposes.  38 C.F.R. § 3.381.  During the course of this appeal, the Veteran was awarded a total rating due to individual unemployability effective November 2010.  This may qualify him for any needed dental treatment.  However, it does not appear that the RO referred the claim for VA outpatient treatment purposes.  Therefore, the RO should REFER the claim for dental treatment to the appropriate VA Medical Center.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's missing teeth are not due to loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.

CONCLUSION OF LAW

The Veteran does not have a dental condition for which service connection can be granted, for compensation purposes.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.


Service Connection, Loss of Teeth

In the VA benefits system, dental disabilities are treated differently than medical disabilities.  The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Missing teeth may be compensable under 38 C.F.R. § 4.150, Code 9913 for "loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity."  A Note following Diagnostic Code 9913 explains that these rating apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.

In this case, VA dental examinations have revealed that the Veteran is missing the following teeth: 1, 2, 3, 9, 13, 14, 15, 16, 17, 19, 29, 30, and 32.  The Veteran contends that the loss of the aforementioned teeth is directly related to his type II diabetes.

The Veteran's entrance examination, dated July 1967, does not note any missing teeth or dental conditions.  Service treatment records fail to note any complaints of, or treatment for, missing teeth due to loss of substance of the body of the maxilla or mandible.  The Veteran's exit examination, dated May 1969, notes a missing tooth, #19.  The Veteran has not alleged he incurred any dental trauma during service.

The Veteran underwent a VA dental examination in July 2009.  Upon examination, it was noted that the Veteran had no loss of bone of the mandible, maxilla, or hard plate.  An x-ray was performed in order to determine the extent of bone tissue loss and no neoplastic pathology was detected, condyles appeared normal bilaterally, and no caries or bone loss was noted.  The examiner went on to note that the loss of retained roots #3, 9, 13, 14,and 29 were due to caries, not periodontal disease, and that no information was present at the time of the examination to explain the loss of teeth #1, 2, 15, 16, 17, 19, 30, and 32.  The examiner ultimately concluded that the Veteran's tooth loss was less likely as not caused by or a result of his diabetes.  The examiner based his conclusion on the comprehensive periodontal examination that revealed that the Veteran did not have periodontal disease, which is "a hallmark of uncontrolled diabetes."  The examiner also noted the Veteran's "poor oral hygiene."

The Veteran was also afforded a compensation and pension examination in July 2009 to evaluate several claims.  In part, the examiner noted that the Veteran had periodontal disease, resulting in a number of extractions, and that this condition  was at least as likely as not caused by or a result of his service connected diabetes.

The Board notes that the record contains conflicting etiology opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, the examination providing a positive nexus opinion, linking the Veteran's tooth loss to his service-connected diabetes, was provided by a VA staff physician, whereas the examination that provided a negative nexus opinion was provided by a VA dental examiner who previously provided treatment to the Veteran.  Though the VA staff physician's medical opinion has been weighed and considered, the Board places more probative weight in the VA dental examination.  The Board finds that the VA dental examiner is more qualified to opine as to dental matters, in this case, that the Veteran did not have periodontal disease, than the VA staff physician.

Nonetheless, no matter what the theory of entitlement, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, such as impairment of the mandible, loss of a portion of the ramus, loss of a portion of the maxilla, and limited motion of the temporomandibular articulation.  Compensation is available for loss of teeth only if such is due to loss of substance of the body of the maxilla or mandible.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161.  

However, in this case, the evidence of record is unremarkable for any compensable dental condition.  See 38 C.F.R. § 17.161 (a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is post-service evidence of loss of teeth and/or tooth extraction, there is nothing to suggest that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Therefore, service connection for a dental disorder for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a dental disability, for compensation purposes, is denied.


REMAND

Regarding the Veteran's claim for entitlement to service connection for sleep apnea, including as secondary to service connected type II diabetes, a new VA examination is required to assess the nature and etiology of the Veteran's diagnosed sleep apnea.  The Board recognizes that a private physician opined in October 2009 that the Veteran's sleep apnea is 75 percent due to his diabetes, but, did not provide adequate rationale upon which that opinion was based.  Accordingly, this issue is  REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for his sleep apnea claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail. 

Then, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea is due to/caused by, or worsened by his service-connected type II diabetes.  The opinion MUST separately address the theories of causation and aggravation. 

2. After completion of the above and any additional development deemed necessary, the appeal of service connection for sleep apnea should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


